As filed with the Securities and Exchange Commission on March 10, 2016 Registration Statement No. 333-137397 Registration Statement No. 333-120316 Registration Statement No. 333-119271 Registration Statement No. 333-118090 Registration Statement No. 333-104685 Registration Statement No. 333-95673 Registration Statement No. 333-92173 Registration Statement No. 333-77321 Registration Statement No. 333-69116 Registration Statement No. 333-66151 Registration Statement No. 333-58183 Registration Statement No. 333-52512 Registration Statement No. 333-34358 Registration Statement No. 333-14241 Registration Statement No. 333-12095 Registration Statement No. 333-02889 Registration Statement No. 333-00779 Registration Statement No. 33-43591 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post-Effective Amendment No. 1 to Form S-8 Registration Statement No. 333-137397 Post-Effective Amendment No. 1 to Form S-8 Registration Statement No. 333-120316 Post-Effective Amendment No. 1 to Form S-8 Registration Statement No. 333-119271 Post-Effective Amendment No. 1 to Form S-8 Registration Statement No. 333-118090 Post-Effective Amendment No. 1 to Form S-8 Registration Statement No. 333-104685 Post-Effective Amendment No. 1 to Form S-8 Registration Statement No. 333-95673 Post-Effective Amendment No. 1 to Form S-8 Registration Statement No. 333-92173 Post-Effective Amendment No. 3 to Form S-8 Registration Statement No. 333-77321 Post-Effective Amendment No. 1 to Form S-8 Registration Statement No. 333-69116 Post-Effective Amendment No. 1 to Form S-8 Registration Statement No. 333-66151 Post-Effective Amendment No. 2 to Form S-8 Registration Statement No. 333-58183 Post-Effective Amendment No. 3 to Form S-8 Registration Statement No. 333-52512 Post-Effective Amendment No. 1 to Form S-8 Registration Statement No. 333-34358 Post-Effective Amendment No. 3 to Form S-8 Registration Statement No. 333-14241 Post-Effective Amendment No. 3 to Form S-8 Registration Statement No. 333-12095 Post-Effective Amendment No. 3 to Form S-8 Registration Statement No. 333-02889 Post-Effective Amendment No. 3 to Form S-8 Registration Statement No. 333-00779 Post-Effective Amendment No. 2 to Form S-8 Registration Statement No. 33-43591 UNDER THE SECURITIES ACT OF 1933 STEEL EXCEL INC. (Exact name of Registrant as specified in its charter) Delaware 94-2748530 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1 133 Westchester Avenue, Suite N222 White Plains, New York 10604 (480) 596-0061 (Address of principal executive offices, including zip code) Adaptec, Inc. 2006 Director Plan Adaptec, Inc. 1986 Employee Stock Purchase Plan Adaptec, Inc. 204 Equity Incentive Plan Snap Appliance, Inc. 2002 Stock Option and Restricted Stock Purchase Plan Broadband Storage, Inc. 2001 Stock Option and Restricted Stock Purchase Plan Eurologic Systems Group Limited 1998 Share Option Plan Distributed Processing Technology Group Corp. Omnibus Stock Option Plan Adaptec, Inc. 1999 Stock Plan Stargate Solutions, Inc. 1999 Incentive Stock Plan Ridge Technologies, Inc. 1997 Stock Option Plan Adaptec, Inc. 2000 Director Plan Adaptec, Inc. 2000 Non-Statutory Stock Option Plan Wild File, Inc. 1994 Stock Option Plan Wild File, Inc. 1999 Incentive Stock Option Plan Adaptec, Inc. 1990 Directors’ Option Plan Data Kinesis, Inc. 1996 Stock Option/Stock Issuance Plan Adaptec, Inc. 1990 Stock Plan (Full title of the plans) Leonard J. McGill Vice President, General Counsel and Secretary 590 Madison Avenue, 32 nd Floor New York, New York 10022 (Name and address of agent for service) (212) 520-2300 (Telephone number, including area code, of agent for service) Cop ies to: Andrew H. Pontious Dudnick Detwiler Rivin & Stikker LLP 351 California Street, 15 th Floor San Francisco, California 94104 (415) 982-1400 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer☐ Accelerated filer☒ Non-accelerated filer☐ Smaller reporting company ☐ (Do not check if a smaller reporting company) DEREGISTRATION OF SECURITIES Steel Excel Inc. (the “ Company ”) is filing these Post-Effective Amendments to its Registration Statements on Form S-8 to withdraw and remove from registration the unissued and unsold shares of the Company’s common stock, par value $0.001 per share (the “ Common Stock ”), if any, issuable by the Company pursuant to the above-identified plans, each as amended, previously registered by the Company pursuant to the following registration statements (the “ Registration Statements ”) (note that the share numbers listed below do not take into account corporate actions, such as stock splits, taken in the interim): ● Registration Statement on Form S-8 (File No. 333-137397), registering 2,173,750 shares of Common Stock, filed with the Securities and Exchange Commission on September 18, 2006. ● Registration Statement on Form S-8 (File No. 333-120316), registering 5,000,000 shares of Common Stock, filed with the Securities and Exchange Commission on November 9, 2004. ● Registration Statement on Form S-8 (File No. 333-119271), registering 14,801,801 shares of Common Stock, filed with the Securities and Exchange Commission on September 24, 2004. ● Registration Statement on Form S-8 (File No. 333-118090), registering 1,232,491 shares of Common Stock, filed with the Securities and Exchange Commission on August 10, 2004. ● Registration Statement on Form S-8 (File No. 333-104685), registering 500,624 shares of Common Stock, filed with the Securities and Exchange Commission on April 23, 2003. ● Registration Statement on Form S-8 (File No. 333-95673), registering 1,130,525 shares of Common Stock, filed with the Securities and Exchange Commission on January 28, 2000. ● Registration Statement on Form S-8 (File No. 333-92173), registering 1,000,000 shares of Common Stock, filed with the Securities and Exchange Commission on December 6, 1999. ● Registration Statement on Form S-8 (File No. 333-77321), registering 4,490,166 shares of Common Stock, filed with the Securities and Exchange Commission on April 29, 1999. ● Registration Statement on Form S-8 (File No. 333-69116), registering 2,348,083 shares of Common Stock, filed with the Securities and Exchange Commission on September 7, 2001. ● Registration Statement on Form S-8 (File No. 333-66151), registering 5,000,000 shares of Common Stock, filed with the Securities and Exchange Commission on October 26, 1998. ● Registration Statement on Form S-8 (File No. 333-58183), registering 11,304,899 shares of Common Stock, filed with the Securities and Exchange Commission on June 30, 1998. ● Registration Statement on Form S-8 (File No. 333-52512), registering 9,000,000 shares of Common Stock, filed with the Securities and Exchange Commission on December 12, 2000. ● Registration Statement on Form S-8 (File No. 333-34358), registering 22,020 shares of Common Stock, filed with the Securities and Exchange Commission on April 7, 2000. ● Registration Statement on Form S-8 (File No. 333-14241), registering 400,000 shares of Common Stock, filed with the Securities and Exchange Commission on October 19, 1996. ● Registration Statement on Form S-8 (File No. 333-12095), registering 293,414 shares of Common Stock, filed with the Securities and Exchange Commission on September 16, 1996. ● Registration Statement on Form S-8 (File No. 333-02889), registering 2,253,340 shares of Common Stock, filed with the Securities and Exchange Commission on April 26, 1996. ● Registration Statement on Form S-8 (File No. 333-00779), registering 2,193,900 shares of Common Stock, filed with the Securities and Exchange Commission on February 7, 1996. ● Registration Statement on Form S-8 (File No. 33-43591), registering 2,800,000shares of Common Stock, as filed with the Securities and Exchange Commission. The Company was incorporated in California in 1981 under the name “Adaptec, Inc.” and reincorporated in Delaware in March 1998. The Company changed its name to “ADPT Corporation” in June 2010 and to “Steel Excel Inc.” in October 2011. In accordance with an undertaking made by the Company in each of the Registration Statements to remove from registration, by means of a post-effective amendment, any of the securities that had been registered for issuance that remain unsold at the termination of the offering, the Company hereby removes from registration all of its securities registered but unsold under the Registration Statements as of the date hereof. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, Steel Excel Inc. certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on FormS-8 and has duly caused these Post-Effective Amendments to Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in New York, New York, on March 10, 2016. STEEL EXCEL INC. By: /s/Jack L. Howard Jack L. Howard Vice Chairman (Principal Executive Officer) Pursuant to the requirements of the Securities Exchange Act of 1934, this Post-Effective Amendments to the Registration Statement on Form S-8 have been signed on March 10, 2016 by the following persons in the capacities indicated. Signature Title /s/Jack L. Howard Vice Chairman (Principal Executive Officer) Jack L. Howard /s/James F. McCabe, Jr. Chief Financial Officer (Principal Accounting Officer) James F. McCabe, Jr. /s/Warren G. Lichtenstein Chairman of the Board Warren G. Lichtenstein /s/John J. Quicke Director John J. Quicke /s/John Mutch Director John Mutch /s/Gary W, Ullman Director Gary W. Ullman /s/Robert J. Valentine Director Robert J. Valentine
